                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JEFFERY DEAN BLACK,                                Case No. 17-cv-06734-LHK (SVK)
                                   8                   Plaintiff,
                                                                                           ORDER REGARDING DEFENDANT’S
                                   9            v.                                         REQUEST FOR CLARIFICATION OF
                                                                                           ECF 54
                                  10    IRVING MATERIALS, INC.,
                                                                                           Re: Dkt. No. 55
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant may choose to either (1) arrange for the box of documents to be picked up from

                                  14   Plaintiff’s counsel on or before January 10, 2019, for inspection and copying at Defendant’s

                                  15   expense and at a place of Defendant’s choosing, returning the box to counsel within 14 days, or

                                  16   (2) have Plaintiff’s counsel copy the documents and overnight mail them to Defendant by January

                                  17   10, 2019, the Parties to split the cost of copying and postage. Defendant is to inform Plaintiff of

                                  18   how it chooses to proceed no later than 4:00 p.m. today, Monday, January 7, 2019.

                                  19          SO ORDERED.

                                  20

                                  21   Dated: January 7, 2019

                                  22

                                  23
                                                                                                    SUSAN VAN KEULEN
                                  24                                                                United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
